FIFTH DIVISION
                         RICKMAN, C. J.,
     MCFADDEN, P. J., and SENIOR APPELLATE JUDGE PHIPPS.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                   August 11, 2021



In the Court of Appeals of Georgia
 A21A0774. LEACH v. WARNER.

      PHIPPS, Senior Appellate Judge.

      Jodi Leach, the mother of minor child P. B., appeals from an order awarding

Connie Sagen Warner, the child’s paternal grandmother, visitation with the child.

Leach asserts that the evidence was insufficient to support the visitation award and

that a portion of the grandparent visitation statute, OCGA § 19-7-3 (c), is

unconstitutional. We find no error and affirm.

      When considering an appeal from an order granting grandparent visitation, this

Court must “view the evidence in the light most favorable to the trial court’s

judgment to determine whether any rational trier of fact could have found by clear

and convincing evidence that the mandated visitation was authorized.” Elmore v.

Clay, 348 Ga. App. 625, 625 (824 SE2d 84) (2019) (citation and punctuation
omitted). In conducting our review, “[w]e do not weigh the evidence or determine

witness credibility, but defer to the trial court’s factfinding and affirm unless the

evidence fails to satisfy the appellate standard of review.” Id. (citation and

punctuation omitted).

      So viewed, the record shows that P. B. was born in 2010 to Leach and Joseph

Berry, the father of the child and a respondent in the underlying action.1 Warner is

Berry’s mother and the paternal grandmother of P. B. The child was born in San

Diego, and Warner flew to see her and spend time with her approximately a week

after she was born. Warner spent “many, many, many months in San Diego taking

care of [P. B.].” She also paid to fly P. B. and Leach to her house when P. B. was very

young and Berry, who is in the Marine Corps, was training. According to Warner,

Leach and Berry began divorce proceedings when P. B. was ten months old, and the

divorce was finalized when she was about eighteen months old. Berry received

primary custody of P. B. at that time, and Warner flew back and forth to San Diego,

spending approximately two-and-a-half weeks every month taking care of P. B.

Warner “was like a mother [to P. B.] at that point[,]” and Warner’s husband worked

overtime to support two both Warner’s and Berry’s households. This arrangement

      1
          Berry did not file a responsive pleading.

                                           2
continued until October 2014, when Berry gave primary custody of P. B. to Leach

because he had received orders from the Marine Corps to move to Florida, but he

could not legally remove P. B. from California.

      Leach ultimately moved to Georgia in February 2015, and at that point, Warner

only saw P. B. for two to three weeks each summer during Berry’s visitation period.

Warner and her husband paid for a vacation trip with P. B. and Berry every summer

until the summer of 2017, when Berry cut ties with Warner because they had a fight.

The fight centered around Warner’s husband’s behavior with P. B.; he wanted to

wrestle with P. B., made numerous efforts to be alone with P. B., and hid in the lazy

river at Disney World with P. B.

      Unable to gain access to P. B. through her son, Warner reached out to Leach

in September 2017 and requested contact with P. B. Leach agreed and allowed

Warner to visit P. B. in Georgia in 2017 and allowed P. B. to visit Warner twice in

Colorado in 2018. Leach also allowed Warner to FaceTime and call P. B. According

to Warner, she FaceTimed with P. B. at least once per week, but Leach testified that

Warner only FaceTimed with P. B. “maybe ten times” from 2017 until Leach ceased

communications with Warner in 2019.



                                         3
      In November 2018, Leach filed for and was awarded sole physical custody of

P. B.; Berry missed the court date due to his training and deployment. Warner

supported Leach’s claim for custody. In the summer of 2019, Berry returned from

deployment and told Leach that he did not want Warner to have contact with P. B. As

a result, Leach terminated P. B.’s contact with Warner. Leach testified that even

before she cut off Warner’s contact with P. B., she had some concerns with visitation

between P. B. and Warner because she had learned that P. B. slept in the bed with

Warner and her husband when she visited.

      Warner filed a petition for grandparent visitation rights in March 2020, seeking

reasonable visitation pursuant to OCGA § 19-7-3. Following a bench trial, the trial

court granted Warner’s petition, specifically finding that Warner had an established

pattern of regular visitation with P. B., the welfare of P. B. would be harmed unless

visitation was granted, and it was in the best interest of P. B. to have contact and

visitation with Warner. Warner was granted a weekly FaceTime or phone call with

P. B. at a reasonable time for no more than thirty minutes, a monthly in-person 24-

hour visit, and one three-day in-person visit each summer. Leach appeals this order.

      1. Leach first asserts that the evidence was insufficient to support the trial

court’s visitation award to Warner under OCGA § 19-7-3. We disagree.

                                          4
      OCGA § 19-7-3, the Grandparent Visitation Statute, “was enacted to provide

a mechanism for courts to grant a grandparent visitation rights with his or her minor

grandchild, where, as here, a child’s parent objects.” Luke v. Luke, 280 Ga. App. 607,

611 (3) (634 SE2d 439) (2006). The statute “codifies a standard for the trial courts

to utilize in balancing the interests of the child, the rights of the parents, and the

wishes of an alienated grandparent.” Id. Under OCGA § 19-7-3 (c) (1), a court may

grant a family member reasonable visitation rights “if the court finds by clear and

convincing evidence that the health or welfare of the child would be harmed unless

such visitation is granted and if the best interests of the child would be served by such

visitation.” The statute further provides:

      In considering whether the health or welfare of the child would be
      harmed without such visitation, the court shall consider and may find
      that harm to the child is reasonably likely to result when, prior to the
      original action or intervention:

             (A) The minor child resided with the family member for six
             months or more;

             (B) The family member provided financial support for the
             basic needs of the child for at least one year;

             (C) There was an established pattern of regular visitation
             or child care by the family member with the child; or



                                             5
             (D) Any other circumstance exists indicating that
             emotional or physical harm would be reasonably likely to
             result if such visitation is not granted.

OCGA § 19-7-3 (c) (1).

       “Where a petitioning grandparent meets this standard, a trial court may grant

visitation — notwithstanding evidence or circumstances that weigh against a grant

of visitation.” Luke, 280 Ga. App. at 611 (3). In fact, according to OCGA § 19-7-3

(c) (3),

       [w]hile a parent’s decision regarding family member visitation shall be
       given deference by the court, the parent’s decision shall not be
       conclusive when failure to provide family member contact would result
       in emotional harm to the child. A court may presume that a child who is
       denied any contact with his or her family member or who is not provided
       some minimal opportunity for contact with his or her family member
       when there is a preexisting relationship between the child and such
       family member may suffer emotional injury that is harmful to such
       child’s health. Such presumption shall be a rebuttable presumption.

       Leach argues that Warner failed to present clear and convincing evidence

establishing a pattern of regular visitation, as required to support a grant of visitation

rights under OCGA § 19-7-3 (c) (1) (C). According to Leach, she had no contact with

Warner from the time Leach received full physical custody of P. B. in 2014 until late

2017. However, the record belies this assertion, showing instead that during this time,

Warner continued visitation and contact with P. B. when Berry had visitation during

                                            6
the summer. Although Berry only had visitation with P. B. in the summer during this

time frame, Warner took full advantage of the opportunity for contact with P. B. and

spent two to three weeks with her each summer. In addition, after Berry denied

Warner contact with P. B. in 2017, Warner reached out to Leach and began FaceTime

and in-person contact with P. B. through Leach until Leach ended Warner’s contact

with P. B. in the summer of 2019. Contrary to Leach’s argument, the record

establishes clear and convincing evidence of a historical pattern of regular visitation

by Warner. See OCGA § 19-7-3 (c) (1) (C).

       Leach also argues that Warner failed to provide financial assistance for P. B.’s

basic needs or child care after Leach received full-time physical custody of P. B. Even

if this were true, a trial court is not required to find both a pattern of regular visitation

and financial assistance or a pattern of regular visitation and child care to award

grandparent visitation under OCGA § 19-7-3 (c) (1) because subsections (A) through

(D) of the statute and the actions contained in subsection (C) of the statute are written

in the disjunctive. “The natural meaning of ‘or,’ where used as a connective, is to

mark an alternative and present choice, implying an election to do one of two things.”

Haugen v. Henry County, 277 Ga. 743, 744-745 (2) (594 SE2d 324) (2004) (citation

and punctuation omitted). And, “where a legislative provision is phrased in the

                                             7
disjunctive, it must be so construed absent a clear indication that a disjunctive

construction is contrary to the legislative intent.” Gearinger v. Lee, 266 Ga. 167, 169

(2) (465 SE2d 440) (1996).

      Last of all, Leach maintains that she “decided in her capacity as a parent that

further visitation of her child by Appellee Warner was not in the best interest of her

child[,]” and the trial court’s grant of visitation rights to Warner infringes on Leach’s

right to direct the upbringing of her child and the presumption that a fit parents acts

in the best interests of her child. This Court, however, already has addressed and

rejected this contention. It is well established that “Georgia law expressly provides

that while a parent’s decision [regarding family-member visitation] shall be given

deference by the court, the parent’s decision shall not be conclusive when failure to

provide grandparent contact would result in emotional harm to the child.” Keith v.

Callahan, 332 Ga. App. 291, 292-293 (1) (772 SE2d 386) (2015) (citation and

punctuation omitted; emphasis in original). See also OCGA § 19-7-3 (c) (3). In fact,

as already stated, OCGA § 19-7-3 “was enacted to provide a mechanism for courts

to grant a grandparent visitation rights with his or her minor grandchild, where, as

here, a child’s parent objects.” Luke, 280 Ga. App. at 611 (3); accord Keith, 332 Ga.

App. at 293 (1). Here, the trial court expressly found that not only would P. B.’s

                                           8
welfare be harmed unless visitation with Warner was granted, but also that P. B. “may

suffer emotional injury that is harmful to [her] health” if she was denied contact with

Warner.

      We reject Leach’s contention that the trial court gave no deference to her

concerns regarding Warner’s husband’s actions in crafting the visitation schedule.

Indeed, the trial court’s order specifically states that Warner “shall supervise the child

during the visits and shall not leave the child alone and unattended with her

husband[.]”

      Viewing the evidence in the light most favorable to the trial court’s judgment

and with deference to the trial court’s factfinding, we conclude that a rational

factfinder could have found that mandatory visitation with Warner was authorized

under OCGA § 19-7-3 (c). See Elmore, 348 Ga. App. at 625.

      2. Leach spends the bulk of her appellate brief arguing that OCGA § 19-7-3 (c)

is unconstitutional on its face. However, Leach did not raise this constitutional claim

below, nor did the trial court rule on the constitutional issue. Accordingly, Leach’s

constitutional challenge is not properly before this Court. See Clark v. State, 236 Ga.

App. 153, 155 (2) (510 SE2d 907) (1999) (“This Court will not consider issues and



                                            9
grounds for objection, even of constitutional magnitude, which were not raised and

determined in the trial court.”).

      Leach attempts to circumvent this procedural defect by arguing that she raised

this constitutional claim in her response to Warner’s petition for grandparent

visitation rights. Specifically, Leach points to the following assertion from her

response as proof that she raised this claim below:

      During prior visits by Petitioner, Respondent Leach states that the
      Petitioner consistently showed a penchant for undermining
      Respondent’s legitimate interest and constitutional right to raise her
      child as she sees fit and in a way she, Respondent Leach, believes to be
      in the best interest of the Child.

Contrary to Leach’s assertion, however, her response did not assert a constitutional

argument. In fact, nowhere in the response does Leach raise any issue with the

constitutionality of OCGA § 19-7-3 (c). See In re L. C., 273 Ga. 886, 889 (2) (548

SE2d 335) (2001) (constitutional challenge not properly raised when party does not

specify either the particular part or parts of the statute being challenged or how those

part or parts of the statute violated a constitutional provision). Neither did Leach raise

a constitutional argument during trial. Leach points to her trial attorney’s closing

argument, where he stated, “And I myself question the constitutional[ity] of Section

19-7-3 but that’s of my own opinion.” This passing statement made during closing

                                           10
argument is not sufficient to raise a constitutional claim. See In re L. C., 273 Ga. at

889 (2).

      Moreover, the trial court did not address any constitutional claim, and this

Court will not consider the constitutionality of a statute “unless it clearly appears in

the record that the point was directly and properly made in the court below and

distinctly passed on by the trial judge.” Wilson v. State, 212 Ga. 157, 158 (1) (91

SE2d 16) (1956); accord Brewer v. State of Ga., 281 Ga. 283, 284 (2) (637 SE2d 677)

(2006) (“Appellant’s argument under the State Constitution was not raised and ruled

on below and thus we do not address it.”); Lucas v. Lucas, 273 Ga. 240, 242 (3) (539

SE2d 807) (2000) (“This Court will not rule on a challenge to the constitutionality of

a statute unless the issue has been raised and ruled on in the trial court.”).

Accordingly, Leach’s constitutional argument has not been preserved for appellate

review.

      Judgment affirmed. Rickman, C. J., and McFadden, P. J., concur.




                                          11